PER CURIAM.
Appellant, Raymond McCluster, was indicted on a charge of first degree murder. Upon trial, a jury found him guilty of second degree murder. The trial court entered judgment and sentenced appellant to life imprisonment.
Appellant seeks review of his conviction and sentence. The several grounds relied on by him for reversal have been carefully considered in the light of the record and briefs and we find no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the verdict is supported by the evidence, and that the several rulings of the trial court challenged by appellant did not, on the record, and under the law constitute reversible error.
Therefore the judgment and sentence appealed are affirmed.
Affirmed.